DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-9 and 14-21 were pending and previously rejected. Claims 1-3, 6-9, and 14-16 were amended and new claims 22-24 were added. Claims 1-9 and 14-24 are currently pending and are examined in this office action.  

Continued Examination Under 37 CFR 1.114\
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2020 has been entered.
 
Response to Arguments
35 USC § 112(f): 
Applicant has amended claims 1 and 15 to remove the generic placeholders “a receiving unit,” “a selecting unit,” “a monitoring unit,” “a compensation managing unit.” Therefore the previous 112(f) interpretations of claims 1 and 15 and the respective dependent claims no longer apply. 
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-9 and 14-21 and new claims 22-24 (pgs. 9-14 of remarks filed 9/8/2020) have been considered but they 

Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 recites “The sewer of claim 1…” which is a typo and appears it should recite “The server of claim 1…” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140277769 A1 to Matsuoka et al (Matsuoka) in view of US 20100117625 A1 to Botts, and further in view of US 20130254151 A1 to Mohagheghi et al. (Mohagheghi).

Claim 1: Matsuoka teaches: 
A server for managing power demand (Matsuoka: ¶ 0063 showing energy management system), the server comprising circuitry (Matsuoka: ¶ 0063 “a variety of computer processors, storage elements, communications mechanisms…to facilitate the described operations) configured to: 
receive a request signal for power usage reduction from a power supply enterprise related server (Matsuoka: ¶ 0123 showing energy management system receives a notification from the utility provider of a demand response event in which the utility provider would like to reduce energy consumption; also see Fig. 31A step (3102))
select a subscriber corresponding to said request signal based on subscriber information (Matsuoka: ¶ 0125 and ¶ 0136-0139 showing one or more enrolled energy consumers are identified for participation in the demand-response event, also see Fig. 31A step (3104))
transmit guidance information for said power usage reduction to a communication device (Matsuoka: ¶ 0284 device (300)) of said subscriber (Matsuoka: ¶ 0206 energy management system transmits notification of DR event to user device; ¶ 0285 and Figs. 24A-C showing user provided info and ability to accept the DR event offer, or also see Figs. 26A-C and ¶ 0300-0301; for context, see ¶ 0126 energy management system determines ways to reduce energy used, and some techniques for managing consumption of identified consumers are described in Figs. 14-28) and 
transmit a command to control a load of apparatuses or to schedule a control of the load of the apparatuses (Matsuoka: ¶ 0063, ¶ 0077 showing energy management system may provide commands to control one or more energy consuming devices)

With respect to the following limitations, while Matsuoka monitors overall energy consumption by a monitoring unit for one or more loads of a particular selected subscriber (Matsuoka: ¶ 0225-0226, ¶ 0063, and ¶ 0066), Matsuoka does not explicitly teach separately classifying component units of a single load apparatus and mapping and recombining the classified data set for monitoring the consumption of a single load apparatus based on the recombined classified data set as recited below. However, Botts teaches: 
classify power information based on component units constituting a single load apparatus of said selected subscriber to generate a data set for the component units based on the classified power information and map and recombine the classified data set (Botts: ¶ 0030, ¶ 0035-0037 showing energy usage can be classified by individual subsystems of an appliance, i.e. a single load apparatus, and may also be considered as a whole, i.e. recombined set, measuring and monitoring the overall energy usage of the appliance; also see ¶ 0031-0034, ¶ 0038-0043; and ¶ 0044-0046, ¶ 0061-0065 showing displaying various energy usage information based on the measurement of the subsystems above); 
monitor a power consumption by said single load apparatus based on the recombined classified data set (Botts: ¶ 0036-0037 showing based on the determination of the individual energy consumption of each subsystem, in ¶ 0038, ¶ 0061-0065 the energy usage information of the appliance may be determined and provided in detail to show “the current energy usage, the energy usage over a period of time, the average or mean energy usage, etc.”); 


Matsuoka, as modified above, further teaches: 
and grant a compensation to said subscriber, when said power consumption by said single load apparatus reduces in accordance to said guidance information (Matsuoka: Fig. 31A-B and ¶ 0345 showing compensation/reward provided to a customer if the reduction is energy was greater than a target reduction in energy, which as per ¶ 0064, ¶ 0066, ¶ 0071 the energy usage relates to one or more energy consuming devices, which covers either a single load apparatus or a plurality of load apparatuses; Botts also clearly teaches monitoring the load of an individual appliance as seen in the citations above); 

Regarding the following limitation, Matsuoka teaches storage elements and receiving consumer data (Matsuoka: ¶ 0063 and ¶ 0164 respectively), but does not explicitly teach subscriber information stored on power consumption by an individual load apparatus of said subscriber. However, Botts teaches: 
wherein said subscriber information is stored in a memory (Botts: “The known energy usage data may be stored in a memory unit”), wherein said subscriber information includes: power consumption by said single load apparatus of said subscriber (Botts: ¶ 0011 showing recording of energy usage information for the appliance; also ¶ 0055 “The energy usage information also can be transferred or uploaded to a computer or storage device”); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include storing the appliance energy usage information of the customer in memory as taught by Botts in the energy management system of Matsuoka/Botts, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to do so with the motivation that “The historical information or trends may be used by the consumer, technician, or manufacturer to provide feedback and verification of improvements to the appliance” and “the user may change their usage habits, the technician may change a maintenance schedule or approach, or the manufacturer may change or redesign a subsystem of the appliance based on the historical information or trends” (Botts: ¶ 0011). 

With respect to the limitation: 
wherein said subscriber information includes…a probability distribution function of the power usage reduction depending on a compensation to the subscriber; 
Matsuoka teaches a likelihood of each identified energy consumer participating in the DR program (Matsuoka: ¶ 0139) but does not explicitly teach a probability distribution function of power usage reduction depending on compensation to the subscriber. However, Mohagheghi teaches using a probability function to estimate the probability that a subscriber will comply with 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include using a probability function dependent upon compensation provided to the customer as taught by Mohagheghi in the energy management system of Matsuoka/Botts, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so at the time the invention was filed with the motivation that “estimating a probability that a given customer will comply with a particular demand response request may permit a utility to identify or select for participation in a demand response event those customers who are relatively more likely to comply with the demand response request, which may reduce the likelihood of an insufficient demand response and the resulting need for short-notice demand response requests” (Mohagheghi: ¶ 0011).

With respect to the remaining limitation: 
wherein said subscriber is selected based on the power consumption and the probability distribution function included in said subscriber information 
Matsuoka teaches using a probability of a customer participating in a demand response event and the amounts of energy likely to be shifted if a customer is selected for the DR event (Matsuoka: ¶ 0139) and power consumption being based on one or more energy consuming devices (Matsuoka: ¶ 0064, ¶ 0066, ¶ 0071), but Matsuoka/Botts do not explicitly teach the 

Claim 2: Matsuoka/Botts/Mohagheghi teach claim 1. Matsuoka, as modified above, further teaches: 
15 wherein said subscriber information further includes at least one of 
temporal power consumption by said single load apparatus of each said subscriber (Matsuoka: ¶ 0165, ¶ 0168 takes into account users energy usage patterns over time and with different weather patterns; see ¶ 0064, ¶ 0066, ¶ 0071 showing one or more devices/loads, i.e. energy usage covering a single load and a plurality of loads)
power usage reduction history according to said guidance information for each 20 said subscriber (Matsuoka: ¶ 0182 showing history of consumer behavior during previous demand response events in taken into account to determine whether or not the user should be selected to participate in the DR event), and 
predicted power consumption by said single load apparatus of each said subscriber (Matsuoka: at least ¶ 0278 showing consumer’s “baseline,” i.e. predicted energy consumption of HVAC system determined from past HVAC schedule; also see ¶ 0168)

Claim 3: Matsuoka/Botts/Mohagheghi teach claim 1. Matsuoka, as modified above, further teaches: 
wherein said request signal includes information on at least one of 
reduction requirement of power consumption for power usage (Matsuoka: ¶ 0123 showing “utility provider computing system 120 may also notify the energy management system 130 of the energy reduction it desires during the period”), 
operation mode for each said single load apparatus, 
a reduction required time zone (Matsuoka: ¶ 0123 showing “particular period during which the utility provider would like to reduce aggregate energy consumption”, and notify the energy management system of the time and duration of the demand response event), and
a reduction required 5 region (Matsuoka: ¶ 0121 showing demand response information includes a particular region in which load shedding is desired)

Claim 4: Matsuoka/Botts/Mohagheghi teach claim 1. Matsuoka, as modified above, further teaches: 
wherein said guidance information includes information on at least one of 
reduced power consumption required for said selected subscriber (Matsuoka: ¶ 0281 showing amount of energy likely to be shifted, which could be the required amount of shifting as described in ¶ 0340, ¶ 0344-0345)
a power usage status of said selected subscriber (Matsuoka: Figs. 25A-F and Figs. 26A-C showing current thermostat settings and associated power savings), 
a reduction required time zone (Matsuoka: Fig. 24A showing “July 26, 2-6pm”), and 
a compensation depending on reduction (Matsuoka: Fig. 24A-B, Fig. 25A-F, Fig. 26A-C showing savings that the consumer will earn based on reduced consumption)

Claim 6: Matsuoka/Botts/Mohagheghi teach claim 1. Matsuoka, as modified above, further teaches:
wherein information on said granted compensation is transmitted to said communicating device of said subscriber (Matsuoka: ¶ 0105 showing user devices that determine whether a reward is earned and informs the user that the reward has been earned/the rules for the reward have been complied with; also see ¶ 0349-0350 showing rewards distributed to users and Fig. 25F, 26D showing actual savings, i.e. a form of compensation, for the DR event displayed on user device)

Claim 7: Matsuoka/Botts/Mohagheghi teach claim 1. Matsuoka, as modified above, further teaches: 
wherein said information on said reduced power consumption according to said guidance 20 information for each said subscriber is transmitted to a power supply enterprise related server (Matsuoka: ¶ 0344-0345 showing utility provider determines energy reduction by each participating consumer; ¶ 0358-0359 and ¶ 0364 showing that the energy management system acts as an intermediary for energy consumption information between the smart home environment, which includes a smart meter that measures energy consumption, and the utility provider computing system, i.e. “power supply enterprise related server,”)

Claim 8: Matsuoka/Botts/Mohagheghi teach claim 1. Matsuoka, as modified above, further teaches: 
wherein said server  (Matsuoka: ¶ 0063) receives said power consumption measured in an energy measuring apparatus installed at a penetration point of power of said subscriber (Matsuoka: ¶ 0361/0364 energy information received smart meter/energy meter by energy management system 130; also see ¶ 0225-0226), wherein said power consumption for said single load apparatus is calculated by a labeling server (Matsuoka: ¶ 0362 and 0364-0365 showing energy-related information including aggregate energy consumption received from smart meter is appended with value added information, i.e. “labeled” by the energy management system; note the “labeling server” may be one of the various components that make up the energy management system as described in ¶ 0077 or ¶ 0063; also note as per ¶ 0064, ¶ 0066, ¶ 0071 energy usage may be one or more devices/loads)

Claim 9: Matsuoka/Botts/Mohagheghi teach claim 8. Matsuoka, as modified above, further teaches: 
wherein said power consumption for said single load apparatus calculated by said labeling server is monitored by said server (Matsuoka: ¶ 0225-0226 showing calculation of power consumption and monitoring of the aggregate energy shift by the energy management system, which may include multiple processors/components in ¶ 0063/¶ 0077; also note as per ¶ 0064, ¶ 0066, ¶ 0071 energy usage may be one or more devices/loads)

Claim 14: Matsuoka teaches: 
A system for managing a power demand (Matsuoka: ¶ 0062, ¶ 0063, ¶ 0066 showing energy management system 130, utility provider computing system 120, and user device such as smart thermostat 202 respectively) , said system comprising: 
a server (Matsuoka: ¶ 0063 energy management system) which selects a subscriber and requests power usage reduction based on subscriber information (Matsuoka: ¶ 0125 showing one or more enrolled energy consumers are identified for participation in the demand-response event, and in ¶ 0281-0282 notification of the event sent by energy management system to user devices; also see Fig. 31A step (3104)) in response to receiving a request signal for said power 10 usage reduction (Matsuoka: ¶ 0123 showing energy management system receives a notification from the utility provider of a demand response event in which the utility provider would like to reduce energy consumption; also see Fig. 31A step (3102)), 
transmits guidance information for said power usage reduction to a communicating device (Matsuoka: ¶ 0066 smart thermostat 202) of said selected subscriber (Matsuoka: ¶ 0281-0283 and ¶ 0285 information transmitted to user device such as thermostat 202 and notification includes information about the DR event, including energy savings, time period, etc.) and 
transmits a command to control a load of apparatuses or to schedule a control of the load of the apparatuses (Matsuoka: ¶ 0063, ¶ 0077 showing energy management system may provide commands to control one or more energy consuming devices); 

With respect to the following limitations, while Matsuoka monitors overall energy consumption by a monitoring unit for one or more loads of a particular selected subscriber (Matsuoka: ¶ 0225-0226, ¶ 0063, and ¶ 0066), Matsuoka does not explicitly teach separately classifying component units of a single load apparatus and mapping and recombining the classified data 
classifies power information based on component units constituting a single load apparatus of said selected subscriber to generate a data set for the component units based on the classified power information, maps and recombines the classified data set (Botts: ¶ 0030, ¶ 0035-0037 showing energy usage can be classified by individual subsystems of an appliance, i.e. a single load apparatus, and may also be considered as a whole, i.e. recombined set, measuring and monitoring the overall energy usage of the appliance; also see ¶ 0031-0034, ¶ 0038-0043; and ¶ 0044-0046, ¶ 0061-0065 showing displaying various energy usage information based on the measurement of the subsystems above), and 
monitors a power consumption by said at least one load apparatus based on the recombined classified data set (Botts: ¶ 0036-0037 showing based on the determination of the individual energy consumption of each subsystem, in ¶ 0038, ¶ 0061-0065 the energy usage information of the appliance may be determined and provided in detail to show “the current energy usage, the energy usage over a period of time, the average or mean energy usage, etc.”)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the measurement and monitoring of the energy consumption of individual subsystems and overall energy usage of an appliance or device of Botts in the energy management system of Matsuoka with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problems that “The conventional energy usage devices also do not distinguish between power usage of individual subsystems within an appliance. Further, the conventional energy usage devices do not provide any indication of the causes of the energy usage and do not provide suggestions for improving energy usage” (Botts: 

Matsuoka, as modified above, further teaches: 
wherein said communicating device is configured to 
execute a power related application in response to receiving said guidance information from said server (Matsuoka: at least ¶ 0207 showing the thermostat implements a demand response implementation profile to shift energy consumption after receiving notification of a DR event), and 
output said guidance information (Matsuoka: ¶ 0285 notification displays the received demand response event to the consumer via display/UI), and 15 
wherein said server grants a compensation to said selected subscriber, when power consumption by said single load apparatus of said selected subscriber reduces in accordance to said guidance information (Matsuoka: Fig. 31A-B and ¶ 0345 showing compensation/reward provided to a customer if the reduction is energy was greater than a target reduction in energy, which as per ¶ 0064, ¶ 0066, ¶ 0071 the energy usage relates to one or more energy consuming devices, which covers either a single load apparatus or a plurality of load apparatuses; Botts also clearly teaches monitoring the load of an individual appliance as seen in the citations above)

Regarding the following limitation, Matsuoka teaches storage elements and receiving consumer data (Matsuoka: ¶ 0063 and ¶ 0164 respectively), but does not explicitly teach subscriber information stored on power consumption by an individual load apparatus of said subscriber. However, Botts teaches: 
wherein said subscriber information includes: power consumption by at least one apparatus of said subscriber (Botts: ¶ 0011 showing recording of energy usage 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include storing the appliance energy usage information of the customer in memory as taught by Botts in the energy management system of Matsuoka/Botts, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to do so with the motivation that “The historical information or trends may be used by the consumer, technician, or manufacturer to provide feedback and verification of improvements to the appliance” and “the user may change their usage habits, the technician may change a maintenance schedule or approach, or the manufacturer may change or redesign a subsystem of the appliance based on the historical information or trends” (Botts: ¶ 0011). 

With respect to the limitation: 
a probability distribution function of the power usage reduction depending on a compensation to the subscriber; and
Matsuoka teaches a likelihood of each identified energy consumer participating in the DR program (Matsuoka: ¶ 0139) but does not explicitly teach a probability distribution function of power usage reduction depending on compensation to the subscriber. However, Mohagheghi teaches using a probability function to estimate the probability that a subscriber will comply with a demand response request, i.e. reduce power usage, based on the compensation/incentives provided to the subscriber (Mohagheghi: ¶ 0033 showing determining a compliance probability using probability function and then tuning it based on behavioral information, which as per 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include using a probability function dependent upon compensation provided to the customer as taught by Mohagheghi in the energy management system of Matsuoka/Botts, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so at the time the invention was filed with the motivation that “estimating a probability that a given customer will comply with a particular demand response request may permit a utility to identify or select for participation in a demand response event those customers who are relatively more likely to comply with the demand response request, which may reduce the likelihood of an insufficient demand response and the resulting need for short-notice demand response requests” (Mohagheghi: ¶ 0011).

With respect to the remaining limitation:
wherein said subscriber is selected based on the power consumption and the probability distribution function included in said subscriber information (
Matsuoka teaches using a probability of a customer participating in a demand response event and the amounts of energy likely to be shifted if a customer is selected for the DR event (Matsuoka: ¶ 0139) and power consumption being based on one or more energy consuming devices (Matsuoka: ¶ 0064, ¶ 0066, ¶ 0071), but Matsuoka/Botts do not explicitly teach the limitation above. However, Mohagheghi teaches selecting the subscriber for a demand response event based on power consumption (Mohagheghi: ¶ 0018, ¶ 0032; which as per Matsuoka and Botts above includes consumption of an individual device) and a probability 

Claim 15: See the rejection of claim 1 above. 
Claim 16: See the rejection of claim 2 above. 
Claim 17: See the rejection of claim 6 above.
Claim 18: Matsuoka/Botts/Mohagheghi teach claim 15. See the relevant rejection of claim 7 above reciting analogous limitations to claim 18. 

Claim 19: Matsuoka/Botts/Mohagheghi teach claim 8. Matsuoka, as modified above, further teaches: 
wherein the labeling server labels recombined data sets (Matsuoka: ¶ 0362 showing energy management system monitors and generates variety of energy related data, and which may be appended to basic information (i.e. energy consumption) monitored by a smart meter; also see ¶ 0363-0365 showing both the energy-related information and the value-added data is communicated to the utility provider)

Claims 20/21: See the relevant rejection of claims 8/19 reciting analogous limitations. 

Claim 22: Matsuoka/Botts/Mohagheghi teach claim 1. With respect to the following limitation, Matsuoka does not appear to explicitly teach, however, Botts does teach: 
wherein said power information is classified as one of an on operation and an off operation (Botts: ¶ 0042-0043, ¶ 0060 showing detecting “on” and “off” state of particular components of the appliance or device as part of the energy monitoring)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the monitoring of an on and off state of the device or appliance of Botts in the energy management system of Matsuoka/Botts/Mohagheghi with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “provide a more detailed and accurate representation of the energy usage of the appliance” (Botts: ¶ 0061). 

Claims 23/24: See the rejection of claim 22 above. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140277769 A1 to Matsuoka et al (Matsuoka) in view of US 20100117625 A1 to Botts, further in view of US 20130254151 A1 to Mohagheghi et al. (Mohagheghi), and even further in view of US 20140282172 A1 to Bull et al. (Bull). 

Claim 5: Matsuoka/Botts/Mohagheghi teach claim 1. With respect to the following limitation, Matsuoka, while teaching measuring and determining a reduced energy consumption and providing rewards to the consumer based on the reduced energy consumption, Matsuoka/Botts/Mohagheghi do not explicitly teach a server determining a “carbon dioxide emission right” from a different server based on the reduced power consumption. However, Bull teaches: 
wherein said server further comprises a sponsor server (Bull: Fig. 4 (408) and ¶ 0063 “power savings module”) for acquiring a carbon dioxide emission right from a carbon dioxide emission right transaction server (Bull: Fig. 4 and ¶ 0063 “carbon dioxide based on said reduced power consumption (Bull: at least ¶ 0063 showing carbon dioxide module uses the electricity savings information in order to calculate an amount of reduced CO2 emissions, also see equation below ¶ 0064 “CO2 not emitted(in lbs.)…”), wherein said carbon dioxide emission right transaction server is for verifying said reduced power consumption from said server (Bull: as shown above, the CO2 savings equivalent to the energy savings are calculated, i.e. verified, using an equation and in ¶ 0112 and Figs. 10A-D)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the CO2 emissions savings calculation of Bull in the energy management system of Matsuoka/Botts/Mohagheghi with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “Tenants of an office building, or local government agencies, for example, would like to know whether the building is energy efficient and effective to cut back harmful emissions that might contribute to global warming or to increased energy costs” (Bull: ¶ 0005). 

	
Conclusion                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HUNTER A MOLNAR/Examiner, Art Unit 3628       

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
January 29, 2021